



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Serré, 2020 ONCA 311

DATE: 20200525

DOCKET: C64480

Doherty, Juriansz and Miller
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Luc Maurice Serré

Appellant

Anne Marie Morphew, for the appellant

Samuel Greene and Molly Flanagan, for
    the respondent

Heard: May 19, 2020 via videoconference

On appeal from the sentence imposed on May
    31, 2017 by Justice Mitch Hoffman of the Ontario Court of Justice.

REASONS FOR DECISION


[1]

The appellant abandoned his conviction appeal
    and appeals his sentence of six years less credit for 26 months he spent in
    custody that he received after being convicted of impaired driving, dangerous
    driving, failing to stop while being pursued by the police, and driving while
    disqualified.

[2]

The appellant submits that the trial judge erred
    by failing to fully apply
Gladue
principles when considering the
    appellants criminal record. The appellant has a lengthy criminal record with 40
    convictions, of which 20 convictions are directly or indirectly related to driving
    and alcohol. However, this is the first sentence for which a comprehensive
Gladue
report was prepared. A number of the appellants previous sentences were
    imposed before the enactment of
s.

718.2(e) of the
Criminal Code
,
R.S.C.,
    1985, c. C-46 and the Supreme Court's decisions in
R.
    v. Gladue
,
[1999] 1 S.C.R. 688
,
and
R. v. Ipeelee
,
2012 SCC 13, [2012] 1 S.C.R. 433.

[3]

The appellant submits that
Gladue
principles were not properly applied in his previous sentences and that these
    previous sentences established an artificially high baseline for the imposition
    of the present sentence. He submits the trial judge erred by failing to inquire
    into his previous sentences and exercise additional restraint before imposing a
    greater sentence on this occasion. He seeks a reduction of his sentence to four
    years and two months less credit for his pre-sentence custody, or time served. We
    were advised the appellant was placed on statutory release on April 16, 2020
    subject to terms seeking to ensure he refrains from alcohol use.

[4]

We see no basis for interfering with the
    sentence imposed. The appellant does not argue that the sentence is
    demonstrably unfit. The trial judge carefully reviewed the
Gladue
report
    and took into account the systemic factors that contributed to his offending.
    He made specific reference to links between the appellants alcohol use and
    events in the appellants personal life, noting the appellants moral
    blameworthiness was reduced. The step up principle played no role in the
    trial judges imposition of sentence. Rather, the trial judge stated that the
    paramount consideration on sentencing was the protection of other drivers and
    other users of the roads.

[5]

The Crown agrees that the victim surcharge
    imposed should be set aside. The appeal is allowed only to the extent of setting
    aside the victim surcharge imposed, and in all other respects is dismissed.

Doherty J.A.

R.G. Juriansz J.A.

B.W. Miller J.A.


